Exhibit 10.92

SUBORDINATION AGREEMENT

This Subordination Agreement is made as of May 18, 2009 by and among each of the
undersigned creditors (individually, a “Creditor” and, collectively, the
“Creditors”), Arcion Therapeutics, Inc. (“Senior Lender”), Anesiva, Inc., a
Delaware corporation (“Borrower”) and AlgoRx Pharmaceuticals, Inc., a Delaware
corporation (the “Guarantor” and, together with the Borrower, the “Loan
Parties”).

Recitals

A. The Borrower has obtained certain loans or other credit accommodations from
Senior Lender pursuant to that certain Secured Note Purchase Agreement, dated as
of May 18, 2009, between the Borrower and the Senior Lender (as it may hereafter
be amended, supplemented or otherwise modified from time to time, the “Senior
Note”) that are secured by substantially all of the assets of the Loan Parties
pursuant to that certain Pledge, Security and Collateral Agent Agreement, dated
as of May 18, 2009 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Senior Security Agreement”).

B. Each Creditor has extended loans or other credit accommodations to Borrower,
and/or may extend loans or other credit accommodations to Borrower from time to
time that are secured by substantially all of the assets of the Loan Parties
pursuant to that certain Pledge, Security and Collateral Agent Agreement, dated
as of January 20, 2009 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Subordinated Security Agreement”).

C. In order to induce Senior Lender to extend credit to Borrower, each Creditor
is willing to subordinate: (i) all of the Loan Parties’ indebtedness and
obligations to such Creditor, whether presently existing or arising in the
future (the “Subordinated Debt”), to the prior indefeasible payment in full in
cash all of all obligations of the Loan Parties in respect of principal,
interest, fees, costs, expenses (including, without limitation, legal fees and
expenses of counsel and allocated costs of internal counsel), indemnities and
liabilities of whatsoever nature now or hereafter made, incurred or created,
whether absolute or contingent, liquidated or unliquidated, whether due or not
due, and however arising under or in connection with the Senior Note or the
Related Documents (as defined in the Senior Note), together with all costs of
collecting such obligations (including attorneys’ fees), including, without
limitation, all interest accruing after the commencement by or against any Loan
Party of any bankruptcy, insolvency, reorganization or similar proceeding, or
any out of court restructuring (the “Senior Debt”); and (ii) all of such
Creditor’s security interests, if any, in any Loan Party’s property, to all of
Senior Lender’s security interests in such Loan Party’s property. All notes,
guarantees, documents, agreements and instruments now existing or hereinafter
entered into evidencing or pertaining to all or any portion of the Senior Debt,
as the same may be amended, extended, restated, supplemented or otherwise
modified from time to time shall be referred to herein, as the “Senior Debt
Documents”. All notes, guarantees, documents, agreements and instruments now
existing or hereinafter entered into evidencing or pertaining to all or any
portion of the Subordinated Debt, including the Security Purchase Agreement,
dated as of January 20, 2009 (the “Subordinated Purchase Agreement”), as the
same may be amended, extended, restated, supplemented or otherwise modified from
time to time in compliance with this Agreement shall be referred to herein, as
the “Subordinated Debt Documents”.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. Notwithstanding anything to the contrary in the Subordinated Security
Agreement or any other Subordinated Debt Document, each Creditor subordinates to
Senior Lender any security interest or lien that such Creditor may have in any
property of any Loan Party. Notwithstanding the respective dates of attachment
or perfection of the security interest of a Creditor and the security interest
of Senior Lender, the security interest of Senior Lender in the Collateral (as
defined in the Senior Security Agreement), shall at all times be prior to the
security interest of such Creditor. Capitalized terms not otherwise defined
herein shall have the same meaning as in the Senior Note or the Senior Security
Agreement, as applicable.



--------------------------------------------------------------------------------

2. Notwithstanding anything to the contrary in the Subordinated Security
Agreement or any other Subordinated Debt Document, all Subordinated Debt is
subordinated in right of payment to the prior indefeasible payment in full in
cash of all Senior Debt.

3. Each Creditor will not demand or receive from any Loan Party (and no Loan
Party will pay to such Creditor) all or any part of the Subordinated Debt, by
way of payment, prepayment, setoff, lawsuit or otherwise, nor will such Creditor
exercise any right or remedy (by law or pursuant to any Subordinated Debt
Document) with respect to the Collateral, nor will such Creditor commence, or
cause to commence, prosecute or participate in any administrative, legal or
equitable action against any Loan Party, for so long as any portion of the
Senior Debt remains outstanding. Notwithstanding the foregoing, (i) each
Creditor shall be entitled to receive each regularly scheduled payment of
interest under those certain promissory notes issued by Borrower pursuant to the
Purchase Agreement to the order of Creditor presented to Senior Lender as of the
date hereof, provided that no Default or Event of Default (as defined in the
Senior Note) has occurred and is continuing or would exist immediately after
giving effect to such payment and (ii) nothing in this Agreement shall restrict
the conversion of any Subordinated Debt into equity securities of Borrower in
accordance with the terms of any instruments evidencing the Subordinated Debt.

4. Each Creditor shall promptly deliver to Senior Lender in the form received
(except for endorsement or assignment by such Creditor where required by Senior
Lender) for application to the Senior Debt any payment, distribution, security
or proceeds received by such Creditor with respect to the Subordinated Debt
other than in accordance with this Agreement.

5. In the event of a Loan Party’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and Senior
Lender’s claims against such Loan Party and the estate of such Loan Party shall
be paid in full in cash before any payment is made to any Creditor.

6. For so long as any of the Senior Debt remains outstanding, each Creditor
irrevocably appoints Senior Lender as such Creditor’s attorney-in-fact, and
grants to Senior Lender a power of attorney with full power of substitution, in
the name of such Creditor or in the name of Senior Lender, for the use and
benefit of Senior Lender, without notice to such Creditor, to perform at Senior
Lender’s option the following acts in any bankruptcy, insolvency or similar
proceeding involving any Loan Party:

(i) To file the appropriate claim or claims in respect of the Subordinated Debt
on behalf of Creditor if Creditor does not do so prior to 30 days before the
expiration of the time to file claims in such proceeding and if Senior Lender
elects, in its sole discretion, to file such claim or claims; and

(ii) To accept or reject any plan of reorganization or arrangement on behalf of
Creditor and to otherwise vote Creditor’s claims in respect of any Subordinated
Debt in any manner that Senior Lender deems appropriate for the enforcement of
its rights hereunder.

7. Each Creditor shall immediately affix a legend to the instruments evidencing
the Subordinated Debt stating that the instruments are subject to the terms of
this Agreement. No amendment of the documents evidencing or relating to the
Subordinated Debt shall directly or indirectly modify the provisions of this
Agreement in any manner which might terminate or impair the subordination of the
Subordinated Debt or the subordination of the security interest or lien that
such Creditor may have in any property of any Loan Party. Until the Senior Debt
has been indefeasibly paid in full in cash, and notwithstanding anything to the
contrary contained in the Subordinated Debt Documents, neither any Loan Party
nor any Creditor shall agree to any amendment, modification or supplement to the
Subordinated Debt Documents, the effect of which is to:

(i) increase the principal amount of the Subordinated Debt or rate of interest
or fees on any of the Subordinated Debt (it being understood that the imposition
of a default rate of interest for defaults occurring after the date hereof in
accordance with the terms of the Subordinated Debt Documents as in effect on the
date hereof shall not be restricted by this clause (i));



--------------------------------------------------------------------------------

(ii) advance any date upon which any payment of principal or interest on the
Subordinated Debt are due;

(iii) make more restrictive or add any event of default or any covenant with
respect to the Subordinated Debt; provided, however, that with respect to any
new covenant representation, warranty or event of default added to the Senior
Debt Documents, the Subordinated Creditors shall be permitted to agree to the
addition to the Subordinated Debt Documents of such new covenant,
representation, warranty or event of default;

(iv) increase or make more restrictive any redemption or prepayment provisions
of the Subordinated Debt;

(v) take any liens or security interests in any assets of any Loan Party other
than as provided in the Subordinated Debt Documents as in effect on the date
hereof (other than with respect to assets of the Loan Parties acquired after the
date hereof as curently contemplated by the Subordinated Debt Documents);

(vi) receive a guaranty of all or any portion of the Subordinated Debt (except
for guaranties which by their terms are subordinated to the Senior Debt on
substantially identical terms as those set forth in this Agreement); or

(vii) make more restrictive any other term of the Subordinated Debt Documents,
increase the obligations of any Loan Party or any guarantor of the Subordinated
Debt or confer additional material rights on any Creditor or any other holder of
the Subordinated Debt, unless in accordance with clauses (i) through (vi) above.

8. Notwithstanding any covenant or other provision in the Securities Purchase
Agreement, the Subordinated Security Agreement or any other Subordinated Debt
Document, each Creditor hereby consents to the incurrence by the Loan Parties of
the Senior Debt and to the first priority liens securing the Senior Debt, as
well as the execution, delivery and performance of the Senior Note, the Senior
Security Agreement, the other documents from time to time governing the Senior
Debt, and the letter agreement, dated the date hereof, between the Borrower and
the Senior Lender. The Creditors party hereto constitute the “Majority
Investors” as such term is defined in the Purchase Agreement, and this Agreement
shall constitute an amendment and waiver to the Purchase Agreement pursuant to
Section 12.7 thereof to the extent necessary for the Loan Parties to enter into
the transactions contemplated by the Senior Debt Documents and the above
referenced letter agreement. Such execution, delivery and performance shall not
constitute an Event of Default under the Securities Purchase Agreement.
Notwithstanding anything herein to the contrary, neither the Borrower nor the
Senior Lender shall agree to any amendment, supplement or other modification of
the Senior Debt Documents that extends the scheduled maturity date of the Senior
Debt beyond May 18, 2010.

Effective as of the date hereof, the Majority Investors, on behalf of the
Creditors, hereby waive the following event of default under the Subordinated
Debt Documents and the right to exercise or enforce any and all rights and
remedies available to the Creditors arising therefrom:

(i) Acceleration of payments due to Kendle International Inc. which amount is
greater than one hundred thousand dollars (the “Existing Default”).

The Senior Lender may at any time and from time to time without the consent of
any Creditor, without incurring liability to any Creditor and without impairing
or releasing the obligations of any Creditor under this Agreement, change the
manner or place of payment or extend the time of payment of or renew or alter
any of the terms of the Senior Debt, or amend, modify or supplement in any
manner any agreement, note, guaranty or other instrument evidencing or securing
or otherwise relating to the Senior Debt.



--------------------------------------------------------------------------------

9. This Agreement shall remain effective until the indefeasible payment in full
in cash of the Senior Debt. If, at any time after payment in full of the Senior
Debt any payments of the Senior Debt must be disgorged by Senior Lender for any
reason (including, without limitation, the bankruptcy or insolvency of any Loan
Party), this Agreement and the relative rights and priorities set forth herein
shall be reinstated as to all such disgorged payments as though such payments
had not been made and each Creditor shall immediately pay over to Senior Lender
all payments received with respect to the Subordinated Debt to the extent that
such payments would have been prohibited hereunder. At any time and from time to
time, without notice to Creditors, Senior Lender may take such actions with
respect to the Senior Debt as Senior Lender, in its sole discretion, may deem
appropriate, including, without limitation, terminating advances to any Loan
Party, increasing the principal amount, extending the time of payment,
increasing applicable interest rates, renewing, compromising or otherwise
amending the terms of any documents affecting the Senior Debt and any collateral
securing the Senior Debt, and enforcing or failing to enforce any rights against
any Loan Party or any other person. No such action or inaction shall impair or
otherwise affect Senior Lender’s rights hereunder. Each Creditor waives the
benefits, if any, of Civil Code Sections 2809, 2810, 2819, 2845, 2847, 2848,
2849, 2850, 2899 and 3433.

10. This Agreement shall bind any successors or assignees of a Creditor and
shall benefit any successors or assigns of Senior Lender. This Agreement is
solely for the benefit of each Creditor and Senior Lender and not for the
benefit of Borrower, Guarantor or any other party.

11. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

12. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the state and Federal courts located
in the [County of Santa Clara, State of California]. THE UNDERSIGNED ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE
WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY,
AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS,
HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL
PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

If the jury waiver set forth in Section is not enforceable, then any dispute,
controversy or claim arising out of or relating to this Agreement or any of the
transactions contemplated therein shall be settled by judicial reference
pursuant to Code of Civil Procedure Section 638 et seq. before a referee sitting
without a jury, such referee to be mutually acceptable to the parties or, if no
agreement is reached, by a referee appointed by the Presiding Judge of the
[California Superior Court for Santa Clara County]. This Section shall not
restrict a party from exercising remedies under the Code or from exercising
pre-judgment remedies under applicable law.

13. This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. No Creditor is relying on any representations by Senior Lender or
any Loan Party in entering into this Agreement, and each Creditor has kept and
will continue to keep itself fully apprised of the financial and other condition
of Borrower. This Agreement may be amended only by written instrument signed by
the Majority Investors, on behalf of the Creditors, and Senior Lender.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

“Senior Lender” ARCION THERAPEUTICS, INC. By:   /s/ James N. Campbell, M.D Name:
  James N. Campbell, M.D. Title:   Chief Executive Officer



--------------------------------------------------------------------------------

“Creditors” SOFINNOVA VENTURE PARTNERS VII, L.P. By:  

Sofinnova Management VII, L.L.C.

Its General Partner

By:       Managing General Partner ALTA CALIFORNIA PARTNERS III, L.P. By:   Alta
California Management Partners III, LLC By:   /s/ Daniel S. Janney   Managing
Director ALTA EMBARCADERO PARTNERS III, LLC By:   /s/ Daniel S. Janney   Vice
President of Finance & Administration ALTA PARTNERS VIII, LP By:   Alta Partners
Management VIII, LLC By:   /s/ Daniel S. Janney   Managing Director



--------------------------------------------------------------------------------

CMEA VENTURES VII, L.P. By:  

CMEA Ventures VII GP, L.P.,

Its General Partner

By:  

CMEA Ventures VII GP, LLC,

Its General Partner

By:   /s/ David J. Collier, M.D.   Name:   David J. Collier, M.D.   Title:  
Manager CMEA VENTURES VII (PARALLEL), L.P. By:  

CMEA Ventures VII GP, L.P.,

Its General Partner

By:  

CMEA Ventures VII GP, LLC,

Its General Partner

By:   /s/ David J. Collier, M.D.   Name:   David J. Collier, M.D.   Title:  
Manager INTERWEST PARTNERS VIII, LP INTERWEST INVESTORS VIII, LP INTERWEST
INVESTORS Q VIII, LP By:  

InterWest Management Partners VIII, LLC,

General Partner

By:   /s/ W. Stephen Holmes   W. Stephen Holmes   Managing Director

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

“Borrower” ANESIVA, INC. By:   /s/ Michael L. Kranda Name:   Michael L. Kranda
Title:   President and CEO “Guarantor” ALGORX PHARMACEUTICALS, INC. By:   /s/
Michael L. Kranda Name:   Michael L. Kranda Title:   President and CEO